*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              10-DEC-2021
                                                              07:52 AM
                                                              Dkt. 9 OP

           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellant,

                                    vs.

                           COREY THOMPSON,
                   Petitioner/Defendant-Appellee.


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; FC-CR NO. 3FC16100320K)

                           DECEMBER 10, 2021

    RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.,
  AND CIRCUIT JUDGE SOMERVILLE, ASSIGNED BY REASON OF VACANCY

                OPINION OF THE COURT BY NAKAYAMA, J.

          Pursuant to Hawaiʻi Revised Statutes § 805-1, the State

must ensure that a criminal complaint is supported by either

(1) the complainant’s signature or (2) a declaration submitted

in lieu of an affidavit.

          Respondent/Plaintiff-Appellant State of Hawaiʻi (the

State) charged Petitioner/Defendant-Appellee Corey Thompson
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



(Thompson) by complaint with the offense of abuse of a household

or family member.      Critically, the complaint was neither signed

by a complainant nor supported by a declaration.             The State

consequently did not comply with its statutory obligation to

perfect the complaint.       In turn, the family court erred in

issuing a penal summons.        We therefore reverse the Intermediate

Court of Appeals’ (ICA) June 15, 2020 Judgment on Appeal.

                              I.     BACKGROUND

A.    Family Court Proceedings.1

            On November 23, 2016, the State charged Thompson with

abuse of family or household member, in violation of Hawaiʻi

Revised Statutes (HRS) § 709-906(1),2 via complaint.             The

complaint consisted of a single page signed by a deputy

prosecuting attorney.       The complaint did not bear any other

signatures, and the State did not attach a declaration or an

affidavit to the complaint.

            Based on the complaint, the clerk of the Family Court

of the Third Circuit (family court) issued a penal summons

compelling Thompson to appear in the Kona district court on

January 11, 2017.



1     The Honorable Ronald Ibarra presided.

2     HRS § 709-906(1) (Supp. 2016) provides in relevant part: “It shall be
unlawful for any person, singly or in concert, to physically abuse a family
or household member[.]”

                                       2
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           On January 11, 2017, Thompson appeared in family court

in response to the penal summons.         On March 2, 2017, Thompson

filed a “Motion to Dismiss for Penal Summons Issued Absent

Probable Cause Affidavit, Complaint Lacking Supporting

Affidavit, and Improper Arraignment” (motion to dismiss).

Thompson asserted that the family court should dismiss the case

for three reasons.     First, the complaint was deficient because

it was “not by declaration, and it does not contain the required

sworn affidavit,” as required by HRS § 805-1.3           Second, because

the complaint was deficient, the family court lacked probable


3    HRS § 805-1 (2014) provides:

                 Complaint; form of warrant. When a complaint is made
           to any prosecuting officer of the commission of any
           offense, the prosecuting officer shall examine the
           complainant, shall reduce the substance of the complaint to
           writing, and shall cause the complaint to be subscribed by
           the complainant under oath, which the prosecuting officer
           is hereby authorized to administer, or the complaint shall
           be made by declaration in accordance with the rules of
           court. If the original complaint results from the issuance
           of a traffic summons or a citation in lieu of an arrest
           pursuant to section 803-6, by a police officer, the oath
           may be administered by any police officer whose name has
           been submitted to the prosecuting officer and who has been
           designated by the chief of police to administer the oath,
           or the complaint may be submitted by declaration in
           accordance with the rules of court. Upon presentation of
           the written complaint to the judge in whose circuit the
           offense allegedly has been committed, the judge shall issue
           a warrant, reciting the complaint and requiring the
           sheriff, or other officer to whom it is directed, except as
           provided in section 805-3, to arrest the accused and to
           bring the accused before the judge to be dealt with
           according to law; and in the same warrant the judge may
           require the officer to summon such witnesses as are named
           in the warrant to appear and give evidence at the trial.
           The warrant may be in the form established by the usage and
           practice of the issuing court.


                                      3
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



cause to issue the penal summons under HRS § 805-3.4            Third, in

the absence of a supporting affidavit or declaration, the State

could not arraign Thompson in compliance with Hawaiʻi Rules of

Penal Procedure (HRPP) Rule 5(b)(1),5 which requires the State to




4    HRS § 805-3 (2014) provides:

                 Summons in what cases. Where, from the complaint, it
           appears to the district judge that the offense charged
           therein is not of a serious nature, or not one for which a
           severe penalty should be imposed, and where the person
           complained against is so situated as to raise no
           presumption of the person’s attempting to elude justice in
           the premises, the district judge may, in the district
           judge’s discretion (unless the complainant in writing
           requests the immediate arrest of the alleged offender),
           issue the district judge’s summons, wherein shall be
           recited the substance of the complaint, commanding the
           alleged offender to appear before the district judge upon a
           time to be therein stated, not less than twenty-four hours
           from the time of service of summons, and then and there to
           answer the charge. The summons shall contain a warning to
           the person summoned that failure to obey the same will
           render the person liable to attachment for contempt.

5    HRPP Rule 5(b)(1) (2014) provides in relevant part:

                 (1) Arraignment. In the district court, if the
           offense charged against the defendant is other than a
           felony, the complaint shall be filed and proceedings shall
           be had in accordance with this section (b). A copy of the
           complaint, including any affidavits in support thereof, and
           a copy of the appropriate order, if any, shall be furnished
           to the defendant. . . . . When the offense is charged by
           complaint, arraignment shall be in open court, or by video
           conference when permitted by Rule 43. The arraignment
           shall consist of the reading of the complaint to the
           defendant and calling upon the defendant to plead thereto.
           . . . . The defendant may waive the reading of the
           complaint or the recitation of the essential facts
           constituting the offense charged at arraignment . . . . In
           addition to the requirements of Rule 10(e), the court
           shall, in appropriate cases, inform the defendant of the
           right to jury trial in the circuit court and the defendant
           may elect to be tried without a jury in the district court.


                                      4
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



give Thompson “[a] copy of the complaint, including any

affidavits in support thereof[.]”          (Emphasis omitted.)

            Following briefing from the State and a hearing, the

family court issued its Findings of Fact/Conclusions of Law

Granting Defendant’s Motion to Dismiss for Penal Summons Issued

Absent Probable Cause Affidavit, Complaint Lacking Supporting

Affidavit, and Improper Arraignment (dismissal order).                As

relevant here, the family court determined that

            As the complaint in this case is fatally defective due to a
            lack of supporting affidavit as required by HRS §805-1, the
            penal summons was issued upon a faulty complaint, and the
            arraignment was improper for failure to provide Defendant
            with the supporting affidavit, this case must be dismissed
            without prejudice.

B.    ICA Proceedings.

            The State appealed the dismissal order to the ICA.

The State claimed that the phrase “declaration in accordance

with the rules of court” was ambiguous insofar as “[t]here is no

definition of or allusion to a specific rule of court.”                In the

absence of any identified rule, the State asserted that the only

relevant rule of court was HRPP Rule 7.6           The State thereby


6     HRPP Rule 7 (2012) provides in relevant part:

                  (a) Use of Indictment, Information, or Complaint.
            The charge against a defendant is an indictment, a
            superseding indictment, an information, or a complaint
            filed in court . . . .

                  . . . .

                  (d) Nature and Contents. The charge shall be a
            plain, concise and definite statement of the essential

                                       5
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



argued that the complaint was not defective because it complied

with the requirements identified in HRPP Rule 7(d).

           The State added that the district court did not err in

issuing the penal summons because HRPP Rule 9(a)(1) does not

discuss probable cause in the context of issuing a summons,

while HRPP Rule 9(a)(2) explicitly requires probable cause for a

warrant to issue.7

           Lastly, the State asserted that the text of HRPP Rule

5(b)(1) does not require that all complaints be accompanied by




           facts constituting the offense charged. . . . . A
           complaint shall be signed by the prosecutor. . . . .

7    HRPP Rule 9 (2017) provides in relevant part:

           Obtaining the Appearance of Defendant

                 (a) Methods.

                 (1) Summons. Upon request of the prosecutor, the
           clerk shall issue a summons for a defendant named:

                 (i) in the complaint;
                 (ii) in the indictment; or
                 (iii) in the information.

                 When a defendant is a corporation or any legal entity
           other than a natural person, a summons instead of a warrant
           shall issue to an authorized representative of the entity.

                 (2) Warrant. The court may order issuance of a
           warrant instead of a summons upon request of the
           prosecutor; provided however, that no warrant shall issue:

                 (i)   Upon a complaint unless it appears from the
                 sworn complaint, or from affidavit(s) or
                 declaration(s) filed with the complaint, that there
                 is probable cause to believe that an offense has been
                 committed and that the defendant has committed it[.]


                                      6
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



an affidavit, and therefore any failure to provide an affidavit

did not render the arraignment improper.

           In a published opinion, the ICA held that Thompson and

the family court were correct that “Section 805-1 required the

Complaint to be signed by the complainant under oath or made by

declaration in lieu of an affidavit consistent with HRPP Rule

47(d).”8   The ICA therefore determined that the complaint against

Thompson did not comply with HRS § 805-1.

           Nevertheless, the ICA decided that a non-compliant

complaint could still be used to initiate and maintain a

prosecution by penal summons.          The ICA reasoned that the crucial

element for initiating and maintaining a prosecution is the

prosecutor’s signature – and not a complainant’s signature – for

two reasons.    First, the ICA noted that HRPP Rule 7 was amended

in 2008 to remove the option that a complaint “shall be sworn or




8    HRPP Rule 47(d) (2000) provides:

                 (d) Declaration in Lieu of Affidavit. In lieu of an
           affidavit, an unsworn declaration may be made by a person,
           in writing, subscribed as true under penalty of law, and
           dated, in substantially the following form:

                 “I, __________, declare under penalty of law that the
           foregoing is true and correct to the best of my knowledge
           and belief.

                 Dated:

                          _________________________
                          (Signature)”


                                        7
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



affirmed in writing before the prosecutor by the complaining

witness and be signed by the prosecutor.”9          Second, the ICA read

this court’s decisions in Territory v. Williams, 41 Haw. 348

(Haw. Terr. 1956), and State v. Knoeppel, 71 Haw. 168, 785 P.2d

1321 (1990), as supporting the proposition that a complaint only

needs to be signed by a prosecutor to initiate and maintain a

criminal prosecution.      The ICA therefore concluded that the

family court erred in dismissing the complaint even though it

did not comply with HRS § 805-1.

           Additionally, the ICA agreed with the State that a

district court may issue a penal summons on a non-compliant

complaint because HRPP Rule 9(a) “distinguishes between a penal

summons and an arrest warrant, requiring a probable cause

showing for issuance of a warrant, but not for issuance of a

penal summons.”     Thus, the ICA concluded that the district court

did not err in issuing the penal summons.

           The ICA also agreed that Thompson was properly

arraigned because HRPP Rule 5(b)(1) only obligates the State to

provide defendants with affidavits when such affidavits exist.

Relying on the premise that the State did not need an affidavit

to initiate the prosecution against Thompson, the ICA reasoned


9     HRPP Rule 7(d) (2000) provided in relevant part that “[a] complaint
shall be signed by the prosecutor, or it shall be sworn to or affirmed in
writing before the prosecutor by the complaining witness and be signed by the
prosecutor[.]”

                                      8
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



that there was no need for the State to provide Thompson with a

document that the State did not need to produce.

                         II.   STANDARDS OF REVIEW

A.    Statutory Interpretation

            The interpretation of a statute is a question of law

which this court reviews de novo.          State v. Ruggiero, 114 Hawai‘i

227, 231, 160 P.3d 703, 707 (2007).

B.    Interpretation of Court Rules

            “When interpreting rules promulgated by the court,

principles of statutory construction apply.”            State v. Baron, 80

Hawaiʻi 107, 113, 905 P.2d 613, 619 (1995) (quoting State v. Lau,

78 Hawaiʻi 54, 58, 890 P.2d 291, 295 (1995)).

C.    Motion to Dismiss Charge
                  “A [trial] court’s ruling on a motion to dismiss [a
            charge] is reviewed for an abuse of discretion.” State v.
            Akau, 118 Hawaiʻi 44, 51, 185 P.3d 229, 236 (2008) (citation
            omitted).

                  The trial court abuses its discretion when it clearly
                  exceeds the bounds of reason or disregards rules or
                  principles of law or practice to the substantial
                  detriment of a party litigant. The burden of
                  establishing abuse of discretion is on appellant, and
                  a strong showing is required to establish it.

            State v. Wong, 97 Hawaiʻi 512, 517, 40 P.3d 914, 919 (2002)
            (citation omitted).

State v. Hinton, 120 Hawaiʻi 265, 273, 204 P.3d 484, 492 (2009).




                                       9
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



                              III. DISCUSSION

A.    The State may not request a penal summons using a complaint
      that does not comply with HRS § 805-1.

      1.    The State must comply with the requirements of HRS
            § 805-1 when filing a complaint for a penal summons.

            On application for writ of certiorari, Thompson

asserts that the ICA erred in holding that a complaint used to

seek a penal summons need not satisfy the requirements of HRS

§ 805-1.    Thompson is correct.

            It is well-established that “when [a statute’s]

language is plain and unmistakable[,] the court is bound by the

plain, clear and unambiguous language of the statute.”              State v.

Sylva, 61 Haw. 385, 387-88, 605 P.2d 496, 498 (1980).

            Hawaiʻi law provides for only a single type of criminal

complaint regardless of whether the complaint is used to

initiate proceedings through an arrest warrant or a penal

summons.    Pursuant to HRS § 805-1,

            When a complaint is made to any prosecuting officer of the
            commission of any offense, the prosecuting officer shall
            examine the complainant, shall reduce the substance of the
            complaint to writing, and shall cause the complaint to be
            subscribed by the complainant under oath, which the
            prosecuting officer is hereby authorized to administer, or
            the complaint shall be made by declaration in accordance
            with the rules of court.

These statutory obligations apply regardless of whether the

State uses the complaint to seek a penal summons or an arrest

warrant.    Notably, HRS § 805-1 goes on to provide that

            Upon presentation of the written complaint to the judge in
            whose circuit the offense allegedly has been committed, the
                                      10
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


          judge shall issue a warrant, reciting the complaint and
          requiring the sheriff, or other officer to whom it is
          directed, except as provided in section 805-3, to arrest
          the accused and to bring the accused before the judge to be
          dealt with according to law[.]

(Emphasis added.)    In turn, HRS § 805-3 explains that

          Where, from the complaint, it appears to the district judge
          that the offense charged therein is not of a serious
          nature, or not one for which a severe penalty should be
          imposed, and where the person complained against is so
          situated as to raise no presumption of the person’s
          attempting to elude justice in the premises, the district
          judge may, in the district judge’s discretion (unless the
          complainant in writing requests the immediate arrest of the
          alleged offender), issue the district judge’s summons[.]

(Emphasis added.)    In other words, once the State provides the

district court with a complaint that complies with HRS § 805-1,

only then may the district court choose to issue a penal summons

if certain requirements are met.         See id. §§ 805-1, 805-3.

          The requirements of HRS § 805-1 therefore apply to all

criminal complaints, regardless of whether the State uses the

complaint to seek a penal summons or an arrest warrant.

    2.    Pursuant to HRS § 805-1, a complaint must either be
          signed by a complainant or supported by a declaration
          in lieu of an affidavit.

          Although HRS § 805-1 unambiguously obligates the State

to either have a complaint subscribed under oath by a

complainant or make the complaint by declaration in accordance

with the rules of court, the phrase “made by declaration in

accordance with the rules of court” is ambiguous.           In

particular, the statute does not identify the “rules of court”

to which the declaration must conform.         See HRS § 805-1.

                                    11
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           “When there is doubt, doubleness of meaning, or

indistinctiveness or uncertainty of an expression used in a

statute, an ambiguity exists.”       Gray v. Admin. Dir. of the

Court, 84 Hawaiʻi 138, 148, 931 P.2d 580, 590 (1997).

           Where the words of a law are ambiguous
           (1)   The meaning of the ambiguous words may be sought by
           examining the context with which the ambiguous words,
           phrases, and sentences may be compared, in order to
           ascertain their true meaning.
           (2)   The reason and spirit of the law, and the cause which
           induced the legislature to enact it, may be considered to
           discover its true meaning.
           (3)   Every construction which leads to an absurdity shall
           be rejected.

HRS § 1-15 (2009).     “Moreover, the courts may resort to

extrinsic aids in determining the legislative intent.            One

avenue is the use of legislative history as an interpretive

tool.”   Gray, 84 Hawaiʻi at 148, 931 P.2d at 590 (quoting State

v. Toyomura, 80 Hawaiʻi 8, 18-19, 904 P.2d 893, 903-04 (1995)).

           The legislative history of HRS § 805-1 establishes

that the legislature intended for complaints “made by

declaration in accordance with the rules of court” to be

complaints made or accompanied by declarations in lieu of

affidavits.   When the legislature amended HRS § 805-1 to provide

prosecutors with the option to make complaints by declaration,

the Senate Committee on Judiciary and Labor explained that

“allowing the use of declarations in lieu of affidavits for

arrest citations and traffic crime complaints is consistent with

current rules of court, and would not harm the offender’s right

                                    12
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



to challenge the veracity of the officer.”         S. Stand. Comm. Rep.

No. 1194, in 2007 Senate Journal, at 1557-58 (emphasis added).

Similarly, the judiciary submitted testimony that the amendment

“would also authorize an alternative form for verification of

arrest citations and traffic crime complaints by allowing the

issuing or complaining officer to verify the citation or

complaint by declaration.      Declarations in lieu of affidavits

are authorized by court rules.”       Judiciary, Testimony to the

Senate Committee on Judiciary and Labor on H.B. 1204, 24th Leg.,

Reg. Sess. (Mar. 9, 2007) (Hon. Russel Nagata, District Court,

First Circuit) (emphasis added); see also Judiciary, Testimony

to the Senate Committee on Judiciary and Labor on S.B. 1520,

24th Leg., Reg. Sess. (Feb. 26, 2007) (Hon. Corinne Watanabe,

ICA).   Thus, this elaboration that declarations in lieu of

affidavits were allowed by court rules demonstrates that the

legislature intended to allow for complaints made or accompanied

by “declarations in lieu of affidavits.”

          Here, HRPP Rule 47(d) is the applicable rule of court

pertaining to declarations in lieu of affidavits.           Pursuant to

Hawaiʻi Family Court Rules (HFCR) Rule 81(c) (2015), “[c]ases for

adults charged with the commission of a crime coming within the

jurisdiction of the family courts shall be governed by the

Hawaiʻi Rules of Penal Procedure.”       In turn, the only HRPP Rule


                                    13
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



that describes how a declaration in lieu of an affidavit may be

made is HRPP Rule 47(d).10

            Thus, in order to comply with HRS § 805-1, the

underlying complaint should have been subscribed under oath by

the complainant or made by declaration in lieu of an affidavit

in conformity with HRPP Rule 47(d).

      3.    A complaint that does not comply with HRS § 805-1
            constitutes a fatally defective complaint, upon which
            a penal summons may not issue.

            Although the ICA acknowledged that the underlying

complaint did not comply with HRS § 805-1’s requirements, it

nevertheless held that the district court may issue a summons on

a non-compliant complaint.        In particular, the ICA reasoned that

the State did not need to establish probable cause to request a

penal summons.      However, by focusing on the issue of probable

cause, the ICA overlooked the preliminary question of whether a

district court may issue a penal summons upon a complaint that

does not comply with HRS § 805-1.          It may not.

            The courts must give effect to the State’s statutory

obligations.     As previously discussed, when the text of a



10    The State argued before the ICA that “HRPP Rule 47(d) concerns Motions”
because HRPP Rule 47(a)-(c) addresses motions. However, HRPP Rule 47’s
title, “Motions, Affidavit or Declaration, and Responses,” identifies three
related but distinct subjects: (1) motions, (2) affidavits or declarations,
and (3) responses. See HRPP Rule 47. Further, HRPP Rule 47 is categorized
under the HRPP’s “General Provisions” heading. We therefore disagree that
the “declaration[s] in lieu of affidavit” identified in HRPP Rule 47(d) may
only be filed alongside motions.

                                      14
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



statute is clear, “the court is bound by the plain, clear and

unambiguous language of the statute.”          Sylva, 61 Haw. at 387-88,

605 P.2d at 498.      Again, HRS § 805-1 unambiguously requires the

State to ensure that complaints are either subscribed under oath

by a complainant or accompanied by a declaration in lieu of an

affidavit.     Supra at 10-14.     Given that the legislature

recognized the need to protect “the offender’s right to

challenge the veracity of the [accuser],” we cannot say that the

State’s failure to comply with HRS § 805-1’s requirements

constitutes a mere formal defect for which dismissal is not

warranted under HRPP Rule 7(d).         S. Stand. Comm. Rep. No. 1194,

in 2007 Senate Journal, at 1557-58.          Thus, the courts must hold

the State to its obligations under HRS § 805-1 before granting

the State a penal summons.        Sylva, 61 Haw. at 387-88, 605 P.2d

at 498.11

            Our holding that a defective complaint may be

dismissed is not without precedent.          For instance, this court

held in Knoeppel that “[t]he absence of the prosecutor’s

signature in the complaint . . . rendered the complaint fatally



11    Notably, an incomplete complaint that does not comply with HRS § 805-1,
HRPP Rule 7(d), or both is distinguishable from an insufficient charge. In
the case of an incomplete complaint, the State does not satisfy the threshold
requirements articulated by HRS § 805-1 or HRPP Rule 7(d). See, e.g.,
Knoeppel, 71 Haw. at 171, 785 P.2d at 1322. By contrast, when a charge is
insufficient, the defendant is deprived of due process. See State v.
Wheeler, 121 Hawaiʻi 383, 391, 219 P.3d 1170, 1178 (2009) (quoting State v.
Jendrusch, 58 Haw. 279, 281, 567 P.2d 1242, 1244 (1977)).
                                      15
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



defective.”     71 Haw. at 171, 785 P.2d at 1322.         Given that the

prosecutor bears “the responsibility of determining whether or

not to instigate a formal criminal proceeding,” the omission of

the signature was not a mere formal defect and therefore

constituted “a proper ground for dismissal[.]”            Id.   Similarly,

the Tennessee Court of Criminal Appeals has explained that when

a State obtains a warrant based on a defective complaint, “[t]he

State could have dismissed the defective warrant and

reinstituted proceedings against the Defendant through, for

instance, re-arrest, indictment, or presentment.”             State v.

Wilson, 6 S.W.3d 504, 507 (Tenn. Crim. App. 1998).

            Consequently, the ICA erred in holding sub silentio

that the State need not comply with its statutory duties.               In

turn, the ICA also erred in concluding that “the Complaint was

not defective and the penal summons was properly issued.”

B.    The State did not satisfy its burden of showing that the
      family court abused its discretion in dismissing the
      complaint without prejudice.

            Although the State acknowledges that the complaint did

not comply with the requirements of HRS § 805-1, it contends

that the family court erred in dismissing the complaint without

prejudice.     In particular, the State asserts that if there is no

probable cause to support a complaint, HRPP Rule 5(b)(2) only

authorizes the court to release the defendant on his or her own



                                      16
      *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



recognizance, not dismiss the complaint without prejudice.                 This

argument is flawed for two reasons.

             First, the family court dismissed the complaint

without prejudice because it did not comply with the

requirements of HRS § 805-1.          The presence of probable cause, or

lack thereof, was therefore irrelevant to the family court’s

dismissal of the complaint.

             Second, nothing in the text of HRPP Rule 5(b)(2)

precludes a trial court from dismissing a non-compliant

complaint.      The rule provides:

                   The plea shall be entered in accordance with the
             provisions of Rule 11. The defendant shall not be entitled
             to a preliminary hearing; provided that if a defendant,
             having been arrested without a warrant, is held in custody
             for a period of more than 48 hours, Rule 45
             notwithstanding, after the defendant’s initial appearance
             in court without a commencement of trial, the defendant
             shall be released to appear on the defendant’s own
             recognizance unless the court finds from a sworn complaint
             or from an affidavit or affidavits filed with the complaint
             or pursuant to subsection (a)(2) of this rule that there is
             probable cause to believe that an offense has been
             committed and that the defendant has committed it; provided
             further that if the defendant demands a jury trial under
             subsection (b)(3) of this rule, the court shall, upon the
             defendant’s motion, discharge the defendant unless probable
             cause is found as aforesaid.

HRPP Rule 5(b)(2) (2014) (emphasis added).            Consequently, unless

there is a showing of probable cause, a trial court is obligated

to release an arrested defendant who has been held in custody

without an arrest warrant for more than forty-eight hours.                 See

id.    However, nothing in the rule prevents the trial court from

dismissing a complaint that does not comply with HRS § 805-1.

                                       17
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



          Having failed to identify any “rule[] or principle[]

of law or practice” that barred the family court from dismissing

the complaint without prejudice, the State has not made “a

strong showing” to establish any abuse of discretion.            See Wong,

97 Hawaiʻi at 517, 40 P.3d at 919.        This court therefore cannot

say that the family court abused its discretion in dismissing

the complaint without prejudice.         Id.

                            IV.    CONCLUSION

          In light of the foregoing, HRS § 805-1 does not

distinguish between complaints for penal summons and complaints

for arrest warrants.     The ICA therefore erred in holding that

the State need not comply with its statutory obligations simply

because it sought a penal summons.

          Accordingly, we reverse the ICA’s June 15, 2020

Judgment on Appeal, which vacated the family court’s April 17,

2017 Findings of Fact/Conclusions of Law Granting Defendant’s

Motion to Dismiss for Penal Summons Issued Absent Probable Cause

Affidavit, Complaint Lacking Supporting Affidavit, and Improper

Arraignment.

William H. Jameson Jr.                   /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Charles E. Murray III
for respondent                           /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Rowena A. Somerville
                                    18